Title: John Armstrong to Thomas Jefferson, 11 June 1809
From: Armstrong, John
To: Jefferson, Thomas


          Dear Sir,  Paris 11th of June 1809.
          I received the letter you did me the honor to write to me by M. Coles, whom I found to be everything that you had said of him,—well informed & confidential & therefore an excellent supplement to my letters both public and private. In discharge of this new obligation, I employed myself in writing to you a long letter, filled with facts, conjectures and forebodings. On looking over it, I found it’s color much too somber for my own taste, and I recollected, that you were not prone to despair of the Republic. I therefore committed it to the fire, and am now obliged to substitute for it these few & hurried lines, which have no Object but to assure You, of the high respect and constant attachment of, Dear Sir,
          Your most Obedient & faithful friend & servant John Armstrong
        